Citation Nr: 0109933	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for shortness of breath 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had confirmed active service from May to 
September 1987 and from January 1994 to September 1995.  His 
service personnel records indicate that he had additional 
periods of active duty for training and unconfirmed periods 
of active duty.

This appeal arises from a February 1998 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for a left shoulder disability.  In 
addition, the RO denied service connection for fatigue, 
memory loss, shortness of breath, dizziness and a skin 
disorder.  The RO considered the issues of whether 
presumptive service connection was warranted pursuant to the 
provisions of 38 U.S.C.A. § 1117 (West Supp. 2000).  The 
veteran appealed these determinations.

A hearing was held before the Board of Veterans' Appeals 
(Board) via video conference with the RO in August 2000.  The 
undersigned conducted this hearing and will make the final 
determination in this case.  38 U.S.C.A. § 7102(a) (West 1991 
& Supp. 2000).

At his Board hearing in August 2000, the veteran provided 
testimony regarding claimed right hand and wrist 
disabilities.  A review of the claims file indicates that in 
November 1996 he was issued a Statement of the Case (SOC) on 
the issue of an increased evaluation for service-connected 
burns to the right hand and in April 1999 on the issue of 
service connection for a right wrist injury.  It is not clear 
whether a timely substantive appeal was received in reply to 
either SOC.  These matters must be referred to the RO for the 
initial determination as to whether the veteran has submitted 
timely substantive appeals.  If it is determined that the 
veteran has not submitted timely substantive appeals, then 
the RO should consider whether the veteran's August 2000 
testimony amounts to a claim to reopen either issue.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  

According to the last Supplemental Statement of the Case 
issued in June 1999, the RO found the claims of service 
connection for shortness of breath and a left shoulder 
disability to be not well-grounded under the provisions of 
38 U.S.C.A. § 5107 existing at that time.  Regarding the 
other issues on appeal, the RO has not considered whether the 
more stringent duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000 has been appropriately 
followed.  As the new law could not have been followed by the 
RO during the pendency of this appeal, and as this law is 
more favorable to the appellant than the statute previously 
in effect, further development is in order.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  

Substantial development of this case has already been 
conducted, and the RO should be commended for its diligent 
efforts.  The veteran, however has claimed to have served in 
the U.S. Navy during the Persian Gulf War.  His service 
medical records during this period are contained in the 
claims file and a Department of Defense (DD) Form 214 
prepared in September 1995 indicates that he was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  
It, however, has not been confirmed that the veteran actually 
served in the Southwest Asia theater of operations as defined 
by 38 C.F.R. § 3.317(d).  Indeed, the veteran's active duty 
service for the period prior to January 1994 has not been 
verified.  In order for the presumptions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 to be applicable to the 
veteran's claim, such service must be confirmed with the 
appropriate government agency.

Once all necessary records have been developed and the 
veteran's periods of service verified, then the RO must 
ensure that appropriate medical examinations, to include the 
required nexus opinions, have been obtained.

In a rating decision of February 1999, the RO proposed to 
reduce the veteran's 40 percent evaluation of his service-
connected low back pain to 20 percent.  He submitted a notice 
of disagreement with this proposal in April 1999.  Another 
rating decision issued to the veteran in September 1999 
informed him that the evaluation of his low back disability 
would be reduced to 20 percent effective December 1, 1999.  
Finally, the RO confirmed and continued this decision in a 
rating decision issued in March 2000.  At his Board hearing 
in August 2000, the veteran expressed his dissatisfaction 
with the reduction of the evaluation for his low back 
disability and, in addition, submitted a VA Form 9 discussing 
this issue.  A review of the claims file reveals that the RO 
has not issued an SOC regarding the reduction in evaluation 
of his low back disability.  Under the circumstances, this 
issue is not yet ripe for appellate review and must be 
remanded to the RO to insure protection of the veteran's due 
process rights.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

The veteran and his representative are notified that they 
must submit a timely substantive appeal (VA Form 9) after the 
issuance of the SOC if the veteran wishes for the Board to 
conduct appellate review of the RO's reduction in the 
evaluation of his low back disorder.  Without a timely 
substantive appeal regarding the above issue, the Board has 
no jurisdiction to review this claim.  See 38 C.F.R. 
§§ 20.200, 20.202.

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who treated him for a 
left shoulder disability, fatigue, memory 
loss, shortness of breath, dizziness and 
a skin disorder.  Based on his response, 
the RO should attempt to obtain copies of 
all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should again 
contact the VA Medical Center (VAMC) in 
Salisbury, North Carolina, and 
specifically request all treatment 
records dated from March 1998 to the 
present time.  In addition, the VAMC in 
Durham, North Carolina, should be 
contacted and requested to provide copies 
of all treatment records dated from 
February 1999 to the present time.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  The Veterans Claims Assistance Act 
of 2000 demands that efforts to secure 
records in the possession of the U.S. 
Government must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If, after making reasonable efforts to 
obtain records the RO is unable to secure 
them, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request that it 
verify the veteran's period(s) of active 
service with the U. S. Navy.  The NPRC 
should be specifically requested to 
verify the dates of the veteran's service 
in the Southwest Asia theater of 
operations during the Gulf War.  Efforts 
to secure this evidence must continue 
until the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure this evidence, then it must inform 
the veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should review the claims file 
and determine if a VA medical examination 
to determine if a nexus exists between 
the veteran's claimed left shoulder 
disability, skin disorder, fatigue, 
memory loss, shortness of breath and 
dizziness and his military service is 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, § 3.  If the veteran is 
not given an additional VA examination, 
then the RO must provide a detailed 
reasons and bases for the record.  If 
additional examination is warranted, then 
the examiner should be provided with the 
following instructions:

The veteran should be afforded the 
appropriate VA examinations to 
determine the current nature and 
etiology of any demonstrated left 
shoulder disability, skin disorder, 
fatigue, memory loss, shortness of 
breath and dizziness.  All indicated 
testing in this regard should be 
performed and the claims folder 
should be made available to the 
examiner for review.  Following 
examination of the veteran and 
review of the claims file, the 
examiner should note for the record 
the diagnosis of any disorder(s) 
found on examination that has 
resulted in the veteran's complaints 
regarding his left shoulder, skin, 
fatigue, memory loss, shortness of 
breath and dizziness.  If the 
examiner can provide a diagnosis for 
any of these complaints, then he/she 
is requested to express an opinion 
as to whether it is at least as 
likely as not that any diagnosed 
disorder is the result of, or 
chronically aggravated by, disease 
or injury in active service or 
during a period of active duty for 
training.  If a diagnosis cannot be 
determined, the examiner should 
express an opinion on whether there 
are objective signs or symptoms of 
an undiagnosed illness associated 
with any of the above noted 
complaints.  The examiner should 
also provide an opinion that 
addresses whether it is at least as 
likely as not that the veteran's 
current left shoulder disability, 
skin disorder, fatigue, memory loss, 
shortness of breath and dizziness 
had its onset in service or is 
etiologically related to his 
experiences during the Gulf War.  
All findings, opinions, and bases 
therefor should be set forth in 
detail in a typewritten report.

4.  The RO should issue the veteran and 
his representative an SOC regarding its 
reduction of the evaluation of his 
service-connected low back pain from 40 
to 20 percent disabling effective on 
December 1, 1999.  This SOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the veteran submits a timely substantive 
appeal (VA Form 9) should this issue be 
referred back to the Board for appellate 
review.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


